Title: From James Madison to James Monroe, [ante–24 November] 1819
From: Madison, James
To: Monroe, James


Dr. Sir[ante–24 November 1819]
Mr. Stone of Fredg. whom you well know informs me that his son in law Chs. H. Smith of Norfolk, is a candidate for the paymastership vacated by the death of Majr. Opie; and he is anxious that I shd drop you on the subject. Notwithstanding my repugnance to do so, which is encreased by the reason I have for believing your knowlege of Mr. Smith to be equal to mine, I can not entirely disregard the request of one for whom I have long had a friendly respect, and with whose present situation I sincerely sympathize. I offer this apology for saying that what little I personally Know of Mr Smith is entirely in his favour; and that I understand he is regarded by all who know him better as a man of amiable manners & cultivated mind. You know yourself, I presume, that he is the son of Col: L. Smith distinguished by his political stations, and not less so as an intelligent & active patriot. It is proper to add that Mr. S. is said to be labouring with many others, under pecuniary distresses; which however it seems to be allowed he has borne the trial of without a tarnish on his integrity & honor. Of all that relates to this circumstance, you will doubtless have from other sources better information than I can give, and in that as in other respects, be able to allow what may be due to his pretensions in comparison with those of others who aspire to the same trust.
I gave a prompt answer to your letter concerning your Accts with the Estate of Mr. Jones, and returned the papers inclosed in it. I promised also to send the original vouchers I have, if desired. I hope the answer got safe to hand, & infer from your silence that these are not wanted. If I am under a mistake enable me to correct it. Health & success.
James Madison
